DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                JAY GOODLEY,
                                  Appellant,

                                      v.

   DEREK BYERLY and GUARDIANSHIP OF CATHERINE KOLEN,
                       Appellees.

                                  No. 4D19-33

                                [July 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter M. Weinstein, Judge; L.T. Case No.
PRC160001493.

  Jay Goodley, Hollywood, pro se.

  No brief filed for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN and FORST, JJ., and CROOM, JANET C., Associate Judge,
concur.

                            *          *          *

  Not final until disposition of timely filed motion for rehearing.